DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 02/18/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Priority
	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 09/02/2019. It is noted, however, the certified copy of the Taiwanese patent application 2019TW-108110373 has been filed as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is recited such that it defines a device (a system), but none of the claims positively identify hardware components of the system. Examiner suggest processor unit to microprocessor or hardware processor.
Claims 15-21 are also rejected based on the claims dependencies from claim 14.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: identity signature requesting unit for requesting, SIP unit for performing a SIP call in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation 22 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
   Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, 5, 10, 14, 15, 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brad R. Owen US 20070101144 (hereinafter Owen) in view of Greg Rosenberg US 7237114 (hereinafter Rosenberg).
As per claim 1, Owen teaches: A method of identity authentication for a VoIP call, used in a first communication device supporting session initiation protocol, SIP, and blockchain transmission technology, the method comprising: 
receiving the identity signature transmitted by the second communication device, wherein the identity signature is generated by the second communication device according to a private key (Owen: Abs.);
querying a public key corresponding to the identity signature from a blockchain server (“The caller's public key may be made accessible by a distributed database.  In a preferred embodiment, the caller's public key is stored in a caller's (registrant's) DNS record.” Owen: para. 34);
utilizing the public key to verify the identity signature when obtaining the public key from the blockchain server, to generate a verification result (“The digital signature in 
determining to continue or terminate the SIP call establishment based on the verification result (“if there was no digital signature or the digital signature was not validated, thereby not authenticating the identity of the caller, the communication session may be rejected or the VoIP message or IM may be routed to a storage area that may be reviewed by the receiver at a later time.” Owen: para. 36 and fig. 3).
Owen does not explicitly teach; however, Rosenberg discloses: requesting an identity signature from a second communication device during a SIP call establishment (Rosenberg: col. 3, lines 13-32).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Owen with the methods of Rosenberg to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to request a signature in signing contracts.
As per claim 2, the rejection of claim 1 is incorporated herein. Owen teaches: terminating or cancelling the SIP call establishment when not obtaining the public key from the blockchain server (Owen: para. 36 and fig. 3).
As per claim 5, the rejection of claim 2 is incorporated herein. Owen teaches indicating a notification message to a user when terminating the SIP call establishment (“the communication session may be rejected [notification message] or the VoIP 
As per claim 10, the rejection of claim 1 is incorporated herein. Owen does not teach; however, Rosenberg discloses: requesting the identity signature from the second communication device during the SIP call establishment comprises: transmitting a request message of the SIP or hypertext transfer protocol, HTTP, to the second communication device, wherein the request message is used for indicating the second communication device to transmit the identity signature to the first communication device (Rosenberg: col. 3, lines 13-32).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Owen with the methods of Rosenberg to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to request a signature in signing contracts.
As per claim 14, this claim defines a device that corresponds to the method of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 14 is rejected with the same rational as in the rejection of claim 1.
As per claim 15, this claim defines a device that corresponds to the method of claim 2 and does not define beyond limitations of claim 2. Therefore, claim 15 is rejected with the same rational as in the rejection of claim 2.
As per claim 18, this claim defines a device that corresponds to the method of claim 5 and does not define beyond limitations of claim 5. Therefore, claim 18 is rejected with the same rational as in the rejection of claim 5.
As per claim 20, this claim defines a device that corresponds to the method of claim 10 and does not define beyond limitations of claim 10. Therefore, claim 20 is rejected with the same rational as in the rejection of claim 10.
As per claim 22, this claim defines a device that corresponds to the method of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 22 is rejected with the same rational as in the rejection of claim 1.

Claims 3, 4, 16, 17, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable Owen in view of Rosenberg and further in view of Amy Christine Nelson US 20200084042 (hereinafter Nelson).
As per claim 3, the rejection of claim 1 is incorporated herein. Owen teaches:
the step of utilizing the public key to verify the identity signature when obtaining the public key from the blockchain server, to generate the verification result comprises: utilizing the public key to decrypt the identity signature; determining the verification result is success when the identity signature is successfully decrypted (Owen: para. 36 and fig. 3).
determining the verification result is failure when the identity signature is not successfully decrypted or when the identity signature is successfully decrypted but the decrypted identity Signature is not conformed to the predetermined rule (Owen: para. 36 and fig. 3).
the decrypted identity Signature is conformed to a predetermined rule (“As an example, a verification signature 34 may include one or more unique identifiers for the information handling system and a key for the application license encrypted under a defined platform policy using the public key.  When the verification signature is received by the targeted information handling system, decryption using the private platform key and the platform policy provides to the trusted platform module 12 the unique identifier(s), thus confirming the information handling system as the intended target of the entitlement. ”para. 17); 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Owen and Rosenberg with the methods of Nelson to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to enhance the security of communication placing further condition for the authenticating the communication.
As per claim 4, the rejection of claim 3 is incorporated herein. Owen teaches: 
the step of determining to continue or terminate the SIP call establishment based on the verification result comprises: continuing the SIP call establishment when the verification result is success (Owen: para. 36 and fig. 3); and terminating the SIP call establishment when the verification result is failure (Owen: para. 36 and fig. 3).
As per claim 16, this claim defines a device that corresponds to the method of claim 3 and does not define beyond limitations of claim 3. Therefore, claim 16 is rejected with the same rational as in the rejection of claim 3.
As per claim 17, this claim defines a device that corresponds to the method of claim 4 and does not define beyond limitations of claim 4. Therefore, claim 17 is rejected with the same rational as in the rejection of claim 4.
As per claim 23, this claim defines a device that corresponds to the method of claim 3 and does not define beyond limitations of claim 3. Therefore, claim 23 is rejected with the same rational as in the rejection of claim 3.
As per claim 24, this claim defines a device that corresponds to the method of claim 4 and does not define beyond limitations of claim 4. Therefore, claim 24 is rejected with the same rational as in the rejection of claim 4.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Owen in view of Rosenberg in view of Nelson and further in view of Michael L. La Joie US 20070276925 (hereinafter La Joie).
As per claim 6, the rejection of claim 4 is incorporated herein. The combination of Owen, Rosenberg and Nelson does not teach; however, La Joie discloses: indicating a notification message to a user when terminating the SIP call establishment (a message of termination is sent to (ISP) network user when the user is not authenticated (La Joie. Para. 188).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Owen, 
As per claim 19, this claim defines a device that corresponds to the method of claim 6 and does not define beyond limitations of claim 6. Therefore, claim 19 is rejected with the same rational as in the rejection of claim 6.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Owen in view of Rosenberg in view of Nelson and further in view of Diogo Monica et al. US 20200234278 (hereinafter Monica).
	As per claim 7, the rejection of claim 3 is incorporated herein. The combination of Owen, Rosenberg and Nelson does not teach; however, Monica discloses: the predetermined rule is a predetermined format of the identity signature, the predetermined format includes at least one of a target address, a source address, time and a session identity, and the predetermined rule is included in plaintext data carried by the identity signature transmitted from the second communication device (“Alternatively, if the HSM has not signed the received image file or QR code, the first or second user device may convert the image file or QR code back to a plaintext format to check the signature of the plaintext deposit address.  If the signature is verified, the first or second user device can re-encode the plaintext deposit address into an image file or QR code.” Monica: para. 69).
.
	
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Owen in view of Rosenberg and further in view of Sven Johan Evert Mattsson et al. US 20100146061 (hereinafter Mattsson).
	As per claim 11, the rejection of claim 10 is incorporated herein. The combination of Owen and Rosenberg does not teach; however, Mattsson discloses: the request message is an invite message or an acknowledgement message of the SIP (“the packet is a UDP packet encapsulating a SIP INVITE request, and at step 208 a test is performed to determine whether the INVITE message includes a signature, as described below.  Because the SIP INVITE request is a standard SIP INVITE message generated by the caller's phone 102 in accordance with RFC 3261, the message will not include a signature, as described below, and consequently the process proceeds to steps 209 and 210, where the proxy server 102 generates a signature, as described below, and then replies to the SIP INVITE message with a SIP temporary redirect message including the generated signature.” Mattsson: para. 32 and fig. 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Owen and .

	Claims 13, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Owen in view of Rosenberg and further in view of Graeme Jarvis et al. US 20190096021 (hereinafter Jarvis).
	As per claim 13, the rejection of claim 1 is incorporated herein. The combination of Owen and Rosenberg does not teach; however, Jarvis discloses: the step of querying the public key corresponding to the identity signature from the blockchain server comprises: transmitting a query message to the blockchain server; receiving a response message including a blockchain data from the blockchain server; and sorting the public key from the blockchain data (The system via the application 188 sends 238 a message to the distributed network servers to obtain the vehicle UUID and the vehicle public key from the distributed ledger 14 and upon receiving the vehicle UUID and vehicle public key, sends 220 the vehicle UUID and the vehicle public key to the wallet 13a for verification and storage.  The wallet 13a receives 210 a message from the system, which contains the vehicle UUID and the vehicle public key.  The wallet 13a verifies 212 the vehicle public key using similar processes as discussed above.  If verified the user device 12a and wallet 13a can be assured that this is a vehicle for which the user device 12a and wallet 13a can furnish a mobile credential.  When verified the wallet stores 214 the UUID and vehicle public key.” Jarvis: para. 95).

As per claim 21, this claim defines a device that corresponds to the method of claim 13 and does not define beyond limitations of claim 13. Therefore, claim 21 is rejected with the same rational as in the rejection of claim 13.
As per claim 25, this claim defines a device that corresponds to the method of claim 13 and does not define beyond limitations of claim 13. Therefore, claim 25 is rejected with the same rational as in the rejection of claim 13.

Allowable Subject Matter
The subject matter of claims 8-9 and 12 are not suggested by the prior art of record.  Claims 8-9 and 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The invention defined in claims 8-9 and 12 are not suggested by the prior art of record. 
The prior art of record (in particular, Owen; Brad R. et al. US 20070101144 A1, Nelson; Amy Christine US 20200084042 A1, La Joie; Michael L. et al. US 20070276925 A1, Monica; Diogo et al. US 20200234278 A1, Mattsson; Sven Johan Evert Johny et al. US 20100146061 A1, Greg Rosenberg US 7237114, Jarvis; Graeme et al. US 20190096021 A1 and Diaz Vico; Jesus et al. US 20200295934 A1) singly or in “examining the plaintext data carried by the identity signature, wherein the examining step comprises:
determining whether the plaintext data is conformed to a predetermined plaintext pattern; and
requesting the second communication device to transmit the identity signature or terminating the SIP call establishment when the plaintext data is not conformed to the predetermined plaintext pattern.” and similar limitations of claim 12 in combination with the other claimed features as a whole.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493